The late service of a notice of a third-party action commenced against North River’s insured did not relieve it of the obligation to defend and indemnify United, since North River received timely notice of the accident and the main action to recover damages for personal injuries brought against the plaintiff in the instant action, conducted a further investigation, and had the opportunity to defend in the third-party *622action (see, Home Indem. Co. v State Farm Mut. Auto. Ins. Co., 64 AD2d 212; Lauritano v American Fid. Fire Ins. Co., 3 AD2d 564, affd 4 NY2d 1028). Lazer, J. P., Niehoff, Lawrence and Hooper, JJ., concur.